

117 S1941 IS: Metropolitan Areas Protection and Standardization Act of 2021
U.S. Senate
2021-05-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1941IN THE SENATE OF THE UNITED STATESMay 27, 2021Mr. Peters (for himself and Mr. Portman) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo direct the Director of the Office of Management and Budget to standardize the use of core-based statistical area designations across Federal programs, to allow between 120 and 180 days for public comment on any proposed change to such designations, and to report on the scientific basis and estimated impact to Federal programs for any proposed change to such designations, and for other purposes.1.Short titleThis Act may be cited as the Metropolitan Areas Protection and Standardization Act of 2021 or the MAPS Act of 2021.2.Requirements for modification of CBSA standards(a)DefinitionsIn this section:(1)Core-based statistical areaThe term core-based statistical area has the meaning given the term by the Office of Management and Budget in the Notice of Decision entitled 2010 Standards for Delineating Metropolitan and Micropolitan Statistical Areas, published in the Federal Register on June 28, 2010 (75 Fed. Reg. 37246), or any successor to that Notice. (2)DirectorThe term Director means the Director of the Office of Management and Budget.(b)Requirements(1)In generalBefore the Director recommends, adopts, or implements any change to the standards for a core-based statistical area, the Director shall—(A)require the complete reporting of the use of core-based statistical area designations as standardized by the Office of Management and Budget in accordance with the amendments made by subsections (c) and (d); (B)allow for public comment on any proposed change to the standards for a core-based statistical area for a period of not less than 120 days and not more than 180 days; and(C)submit a public report, produced in accordance with paragraph (2), to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Oversight and Reform of the House of Representatives on—(i)the scientific basis, criteria, and methodology for any such change to existing standards, including clear quantitative thresholds for determining any future statistical redesignations; and(ii)the complete list of Federal programs that would be impacted by any such change to existing standards, including the estimated impact on a county level to Federal services, opportunities, and funding of these programs, which shall be made available in a searchable format and consistent with the reporting described in subparagraph (A). (2)Required consultationThe Director shall—(A)for purpose of reporting the information described in paragraph (1)(C)(i), consult with domestic and international experts in statistics and demographics, including government experts at the Bureau of the Census and other relevant agencies, to assess and justify what scientific basis, criteria, and methodology should determine a region's descriptive status as metropolitan or nonmetropolitan, including any other necessary categories; and(B)for purpose of reporting the information described in paragraph (1)(C)(ii), consult with program staff and other relevant entities, such as representatives from State, local, and tribal governments, as well as representatives from the business community. (c)Agency use of statistical standardsSection 3504(e) of title 44, United States Code, is amended—(1)in paragraph (8)(B)(ii), by striking and at the end; (2)in paragraph (9)(B), by striking the period at the end and inserting ; and; and (3)by adding at the end the following: (10)collaborate with Federal agencies to study and disclose any impact to Federal programs based on implementation of paragraph (3), including agencies that use statistical standards for both statistical and non-statistical purposes..(d)Standardization(1)Program information requirementsSection 6102(a)(2) of title 31, United States Code, is amended—(A)by redesignating subparagraph (G) and subparagraph (H);(B)in subparagraph (F), by striking and at the end; and (C)by inserting after subparagraph (F) the following:(G)use of core-based statistical area designations (as chosen from a standardized list determined by the Office of Management and Budget), for purposes including prime recipient eligibility for, and distribution of, the funding; and.(2)Federal Funding Accountability and Transparency Act of 2006The Federal Funding Accountability and Transparency Act of 2006 (31 U.S.C. 6101 note) is amended—(A)in section 2(b)(1)—(i)by redesignating subparagraph (G) as subparagraph (H); (ii)in subparagraph (F)(ii), by striking the period at the end and inserting a semicolon; and(iii)by inserting after subparagraph (F) the following:(G)use of core-based statistical area designations (as chosen from a standardized list determined by the Office of Management and Budget), for purposes including prime recipient and subrecipient eligibility for, and distribution of, the funding; and; and(B)in section 3(b)—(i)in paragraph (3)(B), by striking and at the end; (ii)in paragraph (4)(B), by striking the period at the end and inserting ; and; and(iii)by adding at the end the following:(5)for each program activity, the use of core-based statistical area designations (as chosen from a standardized list determined by the Office of Management and Budget), for purposes including prime recipient and subrecipient eligibility for, and distribution of, the funding..